DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purpose, the claim will be interpreted to not require the limitation following the phrase in particular; specifically, in particular chocolate articles.
Claims 2-4 and 12-13 are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Laurijssen (US 2017/0049122 A1), in view of Knobel (EP 1757192 A1; translation as provided).
Regarding claim 1, Laurijssen teaches a plant for producing foodstuff (Figures 6, 9; paragraphs 0037, 0043), comprising at least one mould (502 in Figure 8) which can be tempered (paragraph 0037, for circulating cooling air for solidifying…the mass under predetermined conditions) in at least one processing station (cooling chamber 103) before and/or after the foodstuff (mass 811) is filled in, wherein, in the processing station (103 in Figure 6) individual, separate trays (support body 609 in Figures 6-8) for the moulds are provided (paragraph 0043, on a support body which is independent from the mould), 
slot or slit is formed between support members 605 and mould tray 502 and located below surface of the support body 609), and wherein a tempering medium is guided in the trays (paragraph 0037-0038, cooling air provided by the cooling chamber can circulate along the bottom side of the mould trays…by a ventilation system).
Regarding the limitation “…being taken in or at the processing station by a robot”, it is noted that Laurijssen discloses the use of a lift system (911 in Figure 9) for moving the mould trays to or from the processing station.  Likewise, the use of a robot is disclosed for loading and/or collecting the mould trays (paragraphs 0020, 0048).
Laurijssen teaches all the elements of claim 1 as discussed above but does not teach the individual, separate trays are provided on a wall of the process station nor the slots being located within the wall.
Knobel teaches a device (e.g. a processing station) for tempering food products (Figure 2, paragraph 0001), comprising a plurality of moulds (1), wherein trays (rockers 27 in Figure 4A) for the moulds are provided on a wall (jacket 9) of the device.  Furthermore, slots (openings 10 in Figure 2) are provided in the wall (paragraph 0017, are formed in its jacket) above and/or below the trays for dispensing a tempering medium (paragraph 0027-0028, air is sucked in through the openings…).  Likewise, Knobel discloses the moulds are lifted off the trays and are seated transversely on ribs (29) therein allowing cooling air to contact the bottom of the mould and cooling more evenly (paragraph 0032).  As both Knobel and Laurijssen relate to devices for tempering food products, it would have been obvious for one of ordinary skill in the art before KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 2, Laurijssen, as modified by Knobel, further teaches the trays only come into punctual or linear contact with the moulds (Figure 2-4, paragraph 0039 of Laurijssen; paragraph 0032 of Knobel, the molds are lifted off the rocker surfaces and are seated on the transverse ribs).
Regarding claims 3 and 4, Laurijssen, as modified by Knobel, teaches all the elements of claim 1 as discussed above but does teach the trays are U-shaped or tubular.  However, as discussed in both Laurijssen and Knobel, the moulds are elevated above the trays to enable cooling air to cool the bottom side of the moulds (paragraph 0037 of Laurijssen; paragraph 0032 of Knobel).  Laurijssen teaches the moulds are elevated off the trays via support members (105) and further discloses various arrangements of the support members (Figures 2-4), the first of which being arranged only on the periphery of the mould bottom (e.g. U-shaped or tubular) such that a larger portion of the mould bottom remains exposed to the cooling air (Figure 2; paragraph 0039).   Likewise, Laurijssen notes the configurations contributes to a uniform cooling of the mould while ensuring smooth/stable transportation (paragraph 0037).  Hence, it would have been obvious for one of ordinary skill in the art at the time of filing to 
Regarding claims 12 and 13, Laurijssen, as modified by Knobel, further teaches the foodstuff is a chocolate article (paragraph 0005 of Laurijssen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murakami (US 6,318,111 B1) discloses slots provided along a wall of a food processing station for cooling air.
Lenssen (US 2018/0213813 A1) discloses a plant for producing chocolate food articles comprising robots for transporting molds to and from a processing station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/02/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715